                                    IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF UTAH


          ME2 PRODUCTIONS, INC.,                                 MEMORANDUM DECISION AND
                                                                 ORDER DENYING ARMANDO
                                     Plaintiffs,                 MEDINA’S MOTION TO DISMISS,
                                                                 VACATING HIS DEFAULT, AND
          v.                                                     SETTING DEADLINE TO ANSWER
          VAIPAPA TALIA, KRISTA WEBBER,  Case No. 2:17-cv-00179-DN
          ARMANDO MEDINA, MARIA
          FLORES, and NORMA/ERNESTO VEGA District Judge David Nuffer
          LOPEZ,

                                     Defendants.


                 Armando Medina, a pro se defendant, filed a Motion to Dismiss, which reads in full:

                 I, Armando Medina, representing myself without a lawyer, move to/for Case
                 Dismissal under the following statute(s)/rule(s) (if known) ____________ for the
                 following reason(s): I request this case to be dismissed. I received a Hearing
                 notification on 03/26/19 and the hearing was schedule[d] for 03/22/19. I never
                 download[ed] any movie named Mechanic. 1

                 Plaintiff ME2 Productions Inc. (“ME2”) opposes this motion on the grounds that it is

      untimely because Medina’s default was entered on June 24, 2018, as a result of his failure to file

      a response to ME2’s complaint. 2 ME2 also opposes this motion on the grounds that its pleadings

      state a facially plausible claim for relief.

                 Although the clerk has entered Medina’s default, ME2 has not yet obtained a default

      judgment against him. And, while Medina did not file a response to ME2’s original complaint,

      ME2 recently filed an amended complaint against him on June 17, 2019. Under the




      1
          Docket no. 81, filed April 22, 2019.
      2
          Opposition to Motion to Dismiss of Armando Medina, docket no. 82, filed May 20, 2019.



elm
circumstances, Medina’s motion is not untimely and the clerk’s entry of his default should be

vacated if Medina files a timely response to ME2’s amended complaint.6

           However, the well-pleaded factual allegations set forth in ME2’s amended complaint, 3

when viewed in the light most favorable to ME2, state a facially plausible claim for relief. 4 As a

result, Medina’s motion must be denied.

                                                      ORDER

           THEREFORE, IT IS HEREBY ORDERED as follows:

           1.       The Motion to Dismiss is DENIED; 5

           2.       If Medina files a response to the Amended Complaint for Copyright Infringement

and Jury Demand 6 by no later than July 26, 2019, the default certificate 7 entered against

Medina will be vacated. If no response is filed, ME2 may move for default judgment.

           Signed July 8, 2019.
                                                        BY THE COURT:



                                                        David Nuffer
                                                        United States District Judge




3
    Amended Complaint for Copyright Infringement and Jury Demand, docket no. 46, filed June 17, 2019.
4
 See Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016) (“To survive a motion to dismiss, a complaint must
allege facts that, if true, state a claim to relief that is plausible on its face. A claim is facially plausible when the
allegations give rise to a reasonable inference that the defendant is liable.” (internal quotation marks omitted)).
5
    Docket no. 81, filed April 22, 2019.
6
    Docket no. 83, filed June 17, 2019.
7
    Entry of Default Pursuant to FRCP 55(a) as to Certain Defendants, docket no. 46, filed June 4, 2018.



                                                                                                                        2
